Citation Nr: 0807600	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983, and April 1985 to 
May 1986, with additional service in the Naval Reserve.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for residuals of a head injury and denied service 
connection for major depressive disorder and traumatic brain 
injury.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

In March 2001, the Board remanded this case for additional 
development.  In August 2003, the Board determined that new 
and material evidence had been submitted to reopen his claim 
for service connection for residuals of a head injury.  The 
Board also noted that the claims for service connection for a 
head injury, and residuals from a traumatic brain injury were 
claims that encompassed a single claim for one disability, 
namely service connection for residuals of a head injury, to 
include a traumatic brain injury.  The Board remanded the 
matter of service connection for residuals of a head injury, 
to include traumatic brain injury, and service connection for 
a psychiatric disability.

In a February 2005 decision, the Board denied service 
connection for residuals of a head injury, to include 
traumatic brain injury, and service connection for a 
psychiatric disability.  The veteran appealed the Board's 
February 2005 decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court, in an April 2006 Order, vacated the 
Board's February 2005 decision and remanded the matter to the 
Board.  The Board in turn remanded these issues in January 
2007 to the RO for additional development.  The appeal has 
now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing a 
current disability resulting from one or more head injuries 
sustained during active military service.  

2.  Competent evidence has not been presented establishing a 
current psychiatric disability which was incurred during 
active military service, or resulted from one or more head 
injuries sustained during active military service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury, to 
include traumatic brain injury, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

2.  Service connection for a psychiatric disability, to 
include as secondary to head trauma sustained during military 
service, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in June 2001, February 
2004, October 2006, March 2007, and April 2007: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran's Social Security Disability records have also 
been obtained by VA.  VA has also attempted to obtain all 
private medical records indicated by the veteran.  Most 
recently, his claim was remanded by the Board in January 2007 
to obtain records from S.T., M.D., but in a subsequent 
written statement, the veteran indicated Dr. T.'s records 
were no longer available, and thus VA has no further 
obligations regarding these records.  With respect to his 
service connection claims, the veteran was afforded VA 
examinations on several occasions, most recently in April and 
June 2007.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

I. Service connection - Residuals of a head injury

The veteran seeks service connection for residuals of a head 
injury, to include traumatic brain injury.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service medical records include a clinical record from the 
U.S.S. Forrest Sherman from June 1977 indicating that the 
veteran was treated for a 1.5-inch laceration on the top of 
his head on the right side, apparently resulting from running 
into a screw along a doorway.  The provisional diagnosis was 
rule out fracture, and the wound was cleaned and stitched.  
Thereafter, on periodic medical examinations and reports of 
medical history completed in September 1977, July 1978, April 
1981, July 1983, September 1983, May 1984, October 1985, 
January 1986, and May 1986, no psychiatric or neurological 
disabilities were noted, and the veteran did not report such 
symptoms or other indications of a brain injury.  However, he 
was seen with a headache, muscle pain, and chills in March 
1982.  A upper respiratory infection was diagnosed, and he 
was given medication and told to rest.  On his May 1986 
report of medical history, he specifically denied, as he had 
in the past, any history of frequent or severe headaches, or 
head injury.  

The veteran's service personnel records reflect that in 1986, 
he faced charges for fraudulent enlistment.  He was noted to 
have sustained injuries involving his cervical and 
lumbosacral spine in 1984 at his civilian job, between 
periods of enlistment.  However, he failed to disclose these 
injuries on his return to military service in 1985, and was 
honorably discharged from service in May 1986 as a result.  

In August 1986, the veteran was seen by VA personnel for 
consideration for a prescription of lithium.  He was noted to 
be bitter about not being allowed to reenlist in the Navy.  
Adjustment reaction with mixed emotional features was 
diagnosed.  

Medical records from the Illinois Department of Mental Health 
dated from 1988 and 1989 show that the veteran came to the 
hospital by way of the Chicago Police whom he had called to 
say he was suicidal.  The veteran believed he called the 
police for attention and also because he had been drinking 
with Navy buddies.  The veteran reported that he had never 
tried to harm himself, had never had any psychiatric problems 
or treatments, and was willing to bring in character 
witnesses to testify on his behalf.  The veteran did admit to 
a drinking problem.  The discharge diagnosis was atypical 
depressive disorder; alcohol abuse, episodic; and a 
personality disorder.  

Additional service medical records indicate the veteran 
attempted to reenlist in military service in May 1990 and 
again in June 1992.  On each occasion, when he was examined 
for service, he was without psychiatric or neurological 
abnormality, and no disorders of the head or residuals of a 
head injury were noted.  Likewise, on his May 1990 and June 
1992 reports of medical history, the veteran specifically 
denied any history of frequent or severe headaches, head 
injury, depression or excessive worry, or nervous trouble of 
any sort

Hospitalization records were submitted from the Resurrection 
Hospital from December 1992.  The veteran was treated in the 
emergency room for facial trauma and alcohol intoxication 
after being in an altercation, as a result of which he lost 
consciousness.  He had extensive trauma of the head and face, 
and a right orbital fracture was suspected.  A CT scan of his 
brain was negative for intracranial bleeding, lesions, or 
depressed skull fractures.  

The veteran was seen at a VA medical facility in June 1993 
for facial injuries sustained in an altercation while he was 
under the influence of alcohol.  His injuries included 
disfigurement of his nose, three loose teeth, and a right 
orbital hematoma.  The veteran had no memory of the actual 
incident.  He reported headaches, but no fracture of the 
right orbital bone was observed on X-ray.  No visual 
abnormalities were reported.  The veteran was treated and 
released for outpatient follow-up.  

The veteran initially sought VA compensation in January 1994, 
claiming a dental disorder.  No mention was made at that time 
of a head injury or any residuals thereof, or a psychiatric 
disability.  The first such claim was received in October 
1996.  

VA outpatient treatment records dated 1993 to 1996 show a 
diagnosis of bipolar disorder.  The veteran reported that he 
was beaten badly in a bar altercation in 1993.  A CT scan of 
the head performed in September 1996 was within normal 
limits, with no evidence of intracranial bleeding, masses, or 
excessive fluid collection.  Also in September 1996, a VA 
treatment notation indicated the veteran's headaches were 
"new onset", with a remote history of a head injury noted.  

In the veteran's October 1996 claim, he claimed service 
connection for emotional instability and anxiety chemical 
imbalance.  He described treatment at the VA hospital from 
Dr. V.  He described the initial onset of his injuries as the 
result of being hit by a battle lantern during a drill.  

A November 1996 VA neurological examination was afforded the 
veteran.  He gave a history of an in-service head trauma in 
1974, when he was struck by a rifle.  He also reported 
sustaining head trauma in 1993 following a fight.  Since that 
incident, he had experienced frequent and painful headaches.  
He did not report a history of headaches prior to his 1993 
head trauma.  On objective examination the veteran was 
neurologically normal, with no abnormalities noted.  The 
veteran was diagnosed with major depressive disorder and head 
injury, not otherwise specified, with headaches.  

In November 1996, the veteran also underwent private 
examination secondary to his claim for Social Security 
Disability benefits.  He reported striking his head twice in 
service; on one occasion, he was struck in the head by a 
rifle, and later aboard ship, he struck his head on a pin.  
No psychiatric or neurological disabilities were diagnosed on 
this examination.  Social Security records show that the 
veteran was granted benefits beginning in June 1996 for 
bipolar and anxiety disorders.  

A letter dated December 1996 the VA Medical Center indicated 
that the veteran was being treated at the VA Lakeside 
Hospital outpatient mental health clinic for a bipolar mood 
disorder.  

In a March 1997 rating decision, the RO denied service 
connection for a head injury.

A June 1999 lay statement was submitted by E. W.  He wrote 
that he served onboard the USS Forrest Sherman from 1975 to 
1977, and that during that period, he was a storekeeper first 
class, and was the S-1 division supervisor.  The veteran was 
storekeeper third class, and was assigned to receive and 
issue various shipboard supplies.  He recalled that on 
several occasions, the veteran was assigned to breakout some 
material for issue, and a hatch that was not locked properly 
fell on his head as he proceeded to enter into one of the 
locker deck storerooms.  He wrote that the veteran was sent 
to sickbay to receive treatment, and placed on no duty for 
about a week, and returned to duty status as light duty.  

The veteran underwent a VA examination for his brain and 
spinal cord in October 1999.  The veteran reported a steel 
hatch striking his head during military service in 1975, and 
also stated he lost consciousness after falling down some 
steps during military service.  The veteran did not report 
any post-service head injuries.  It was noted that a December 
1992 CT scan was normal.  The final diagnosis was post-
traumatic vascular headache.  

The veteran underwent a VA neurological examination for his 
nerves in October 1999.  Under diagnosis, the examiner 
indicated no peripheral nerve deficit, and no cranial nerve 
deficit.

The veteran also underwent a VA psychiatric examination in 
October 1999.  The veteran described two incidents during his 
first active duty while aboard the USS Forrest Sherman.  He 
wrote that when coming up to the top deck, a hatch fell on 
his head, but no record was made at the time.  It was noted 
that a supply officer then on duty had testified to it.  The 
other incident involved while running during a battle drill, 
the veteran fell and injured his head in 1975.  Under 
diagnoses, the examiner wrote bipolar disorder, general 
anxiety disorder, and early onset dementia.  

The veteran's mother submitted a lay statement in November 
1999 in which she wrote that she was told that the veteran 
was hospitalized while in the Philippines with a high fever, 
but that the records were lost.  She also wrote that she 
noticed changes in the veteran's personality while he was in 
service.  He told her about injuring his head several times 
while onboard ship.  

In an April 2000 report of contact, the veteran asserted that 
while in service, he was treated at East Boston hospital in 
1977.  The veteran stated that he had a screw put in his 
head.  He also stated that a scuttle fell on his head while 
he was aboard a ship, and was seen at Westside & Hines 
somewhere around 1979 to 1984 for headaches and afforded a 
cat scan at Westside.  

In June 2001, the RO requested medical records from the VA 
Medical Center for the period from January 1979 to December 
1984.  A reply was received indicating that there were not 
any records available for this period.  

VA outpatient treatment records dated March to November 2003 
show that the veteran has been treated for anxiety, stress, 
and bipolar disorder.  The veteran reported that while 
serving in the Navy he fell and incurred trauma to the head.  
Since then, he stated he had become chronically anxious and 
easily stressed.  The veteran was also diagnosed with a 
personality disorder.  It was noted that the most recent CT 
scan of the head and neck was negative.  In a March 2003 
written statement, the veteran's treating VA psychiatrist, 
J.D., M.D., noted that the veteran had a history of head 
injury in service.  According to Dr. D., head injuries were 
"known to cause and/or worsen a variety of psychiatric 
disorders."  Furthermore, the veteran's psychiatric 
disabilities "could certainly be linked to multiple head 
traumas."  

A January 2004 MRI revealed early arteriosclerotic changes 
involving the proximal left middle cerebral artery.  The 
basilar artery demonstrated irregularities involving its 
proximal aspects.  It was not known if this was an artifact 
and/or early arteriosclerotic disease.  No significant focal 
stenosis throughout the rest of the intracranial circulation.  
No aneurismal dilatation was seen.  

In an April 2004 statement, the veteran indicated that no 
other evidence existed other than what was already submitted 
years ago.

A new VA examination was afforded the veteran in April 2007.  
His current reported symptoms included anxiety and chronic 
headaches.  In conjunction with the examination, the examiner 
reviewed the claims file, including the veteran's service 
medical records.  He reported sustaining two head injuries in 
service; once, a steel hatch fell and struck him on the head, 
and on another occasion, he ran into a light fixture with a 
protruding screw, which penetrated his scalp.  On objective 
examination, the veteran was within normal limits in 
appearance, with clean clothing and a cooperative manner.  
His speech was rapid and voluminous, but relevant, and his 
affect was tense.  His thought processes, perceptions, and 
abstract thinking were all normal.  A mood disorder was 
diagnosed.  On reviewing the record, the examiner found no 
evidence of an in-service head injury or psychiatric 
disorder, and thus found it less likely than not that the 
veteran had any current residuals of an in-service head 
injury or psychiatric disability.  Likewise, the veteran's 
mood disorder less likely than not had its onset during 
military service.  A June 2007 follow-up VA 
neuropsychological examination confirmed a diagnosis of 
personality disorder not otherwise specified, anxiety, major 
depression, and unresolved headache pain.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of a head injury, to include 
traumatic brain injury.  While the veteran had one documented 
head injury in service, resulting in a scalp laceration 
requiring stitches, and two or more claimed but undocumented 
head injuries, he does not appear to have sustained any 
permanent disabilities as a result of these incidents.  
Numerous subsequent periodic medical examinations were 
negative for any neurological symptoms, and the veteran 
repeatedly denied, after his initial injuries, any history of 
frequent or severe headaches, or head injury.  A headache was 
reported in March 1982, but this was noted to be secondary to 
an upper respiratory infection, and the veteran did not again 
report chronic or frequent headaches during military service.  
Thereafter, the veteran did not report chronic headaches 
until the late 1990's, after he both sustained severe head 
injuries as a result of altercations in 1992 and 1993, and 
filed a service connection claim for residuals of head 
injury.  It was not until then that the veteran began 
claiming headaches and other residuals, symptoms he had 
previously denied, dating back to his initial injuries during 
his first period of service.  He also denied any history of 
frequent headaches or head injury when he attempted to 
reenlist in military service in 1990 and 1992.  

While the veteran has submitted medical evidence suggesting 
he has chronic headaches and other disabilities secondary to 
his in-service head injuries, the Board does not find this 
evidence probative, for the reasons to be discussed below.  
"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, medical evidence such as the March 2003 
VA psychiatrist's statement suggesting the veteran has 
chronic headaches and a psychiatric disability secondary to 
in-service head injuries fails to take into consideration his 
post-service head injuries in 1992 and 1993.  Likewise, the 
November 1996 and October 1999 VA examination reports, 
resulting in diagnoses of a post-traumatic headache disorder, 
failed to differentiate between any head trauma sustained 
during military service, and the veteran's documented post-
service head injuries.  The Court has held that a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Under the circumstances, the Board finds this medical 
evidence is not probative or persuasive as to the issue at 
hand.  Only the VA examiner who saw the veteran in April 2007 
noted the veteran's entire medical history, including his 
post-service head injuries, and found it less likely than not 
that the veteran had any current residuals of an in-service 
head injury.  In the absence of any evidence to the contrary, 
service connection for residuals of a head injury, to include 
traumatic brain injury, must be denied.  

The veteran and his mother have alleged that he currently has 
several residuals of head injuries sustained during military 
service.  However, as laypersons, they are not capable of 
making medical conclusions; thus, these statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of a head 
injury, to include traumatic brain injury.  The veteran has 
not submitted competent evidence that he sustained head 
injuries in service which resulted in any permanent 
disabilities.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, to include as secondary to a head injury 
sustained during military service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes that service connection may also be awarded 
for certain disabilities, such as psychoses, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  During the 
pendency of this appeal, 38 C.F.R. § 3.384 was added to 
further define "psychoses" as found at 38 C.F.R. § 3.309.  
38 C.F.R. § 3.384 (effective August 28, 2006).  As the 
veteran has not demonstrated any of the psychoses listed at 
38 C.F.R. § 3.384, consideration of presumptive service 
connection is not warranted in the present case.  

The veteran's medical history during service and thereafter 
has already been outlined above, and need not be repeated 
here.  After consideration of the all evidence of record, the 
Board finds the preponderance of the evidence to be against 
the award of service connection for a psychiatric disability, 
to include as secondary to a head injury sustained during 
service.  The veteran was first diagnosed with a possible 
psychiatric disorder in August 1986, when he was seen for a 
possible lithium prescription.  He was noted to be bitter 
after having been denied reenlistment in the service.  An 
adjustment reaction was diagnosed.  Previously, he had denied 
any psychiatric symptoms on various periodic military medical 
examinations.  He was next seen in 1988-89 following a 
reported suicidal gesture after excessive alcohol use.  A 
history of alcohol abuse was noted, and depressive disorder, 
alcohol abuse, and a personality disorder were diagnosed.  
These instances appear to have been episodic, as the veteran 
did not begin regular psychiatric treatment until several 
years later.  

When he attempted to reenlist in military service in 1990 and 
1992, he denied any history of depression, excessive worry, 
or nervous trouble of any sort, and no psychiatric 
abnormalities were noted on objective examination.  
Thereafter, he was treated for various psychiatric 
disabilities, including bipolar disorder, depressive 
disorder, a personality disorder, and a mood disorder.  
Overall, the record reflects no psychiatric disability 
diagnosed during any period of active military service, and 
treatment for any psychiatric disability did not begin until 
after his last such period.  As the veteran was not shown to 
have a psychiatric disability during military service or a 
current psychiatric disorder related to military service, 
service connection for a psychiatric disability must be 
denied.  

In support of his claim, the veteran has submitted the March 
2003 statement of his treating VA psychiatrist, Dr. D.  Dr. 
D. suggested the veteran's multiple head traumas in service 
could have resulted in his current psychiatric disability.  
However, the examiner failed to consider the veteran's post-
service head injuries, documented as having occurred in 1992 
and 1993.  The Board also notes Dr. D. did not begin treating 
the veteran until the mid-1990's, many years after his last 
period of active military service, and subsequent to his 
post-service head traumas.  Dr. D. also did not indicate she 
reviewed the veteran's entire medical history, including his 
many in-service medical examinations which were negative for 
any signs or symptoms of a psychiatric disability.  Under the 
circumstances, the Board finds this medical evidence is not 
probative or persuasive as to the issue at hand.  Only the VA 
examiner who saw the veteran in April 2007 noted the 
veteran's entire medical history, including both his in-
service and post-service head injuries, and found it less 
likely than not that the veteran had any current residuals of 
an in-service head injury, to include a psychiatric 
disability.  In the absence of any evidence to the contrary, 
service connection for a psychiatric disability, to include 
as secondary to a head injury, must be denied.  

The veteran and his mother have alleged that he currently has 
a psychiatric disability secondary to multiple head injuries 
sustained during military service.  However, as laypersons, 
they are not capable of making medical conclusions; thus, 
these statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a psychiatric disability, 
to include as secondary to in-service head injuries.  The 
veteran has not submitted competent evidence that he 
sustained head injuries in service which resulted in a 
psychiatric disability, or that a psychiatric disability was 
sustained during military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury, is denied.  

Entitlement to service connection for a psychiatric 
disability, to include as secondary to an in-service head 
injury, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


